Citation Nr: 1451335	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  10-07 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral lower extremity peripheral neuropathy, to include as due to exposure to an herbicidal agent.


REPRESENTATION

The Veteran is represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel

INTRODUCTION

The Veteran served on active duty from June 1967 to June 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  This claim was previously before the Board in February 2012, at which time it was remanded for further development.  After the RO issued an October 2012 supplemental statement of the case, the claim was returned to the Board for further appellate review.

In September 2010, the Veteran testified at a Board hearing with the undersigned.  A transcript of this hearing has been associated with the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the above-captioned claim, the Veteran was provided a VA examination in October 2009.  The October 2009 VA examiner did not provide an opinion regarding the etiological relationship between the Veteran's bilateral peripheral neuropathy and his active duty, to include his exposure to herbicidal agents.  The Board remanded the Veteran's claim in the February 2012, in part, to provide him with a VA examination that addressed the etiological issues presented by his claim.  

After the RO had undertaken the other development requested by the Board, the RO scheduled the Veteran for a VA examination later in February 2012.  Notification of this VA examination was sent to the Veteran at his mailing address of record in Van Buren, Arkansas.  Documentation associated with the claims file demonstrated that the Veteran failed to report for the scheduled VA examination.  

The RO subsequently sent an April 2012 notification letter and a copy of the October 2012 supplemental statement of the case to the Veteran at the same mailing address.  

An expedited processing form, waiving of the 30-day wait period following the October 2010 supplemental statement of the case, was submitted to VA in October 2010.  It appears as though this form was completed by the Veteran's representative.  Further, the Veteran's representative submitted an October 2014 brief in support of the Veteran's claim.  In neither the October 2012 waiver form nor the October 2014 brief did the Veteran's representative acknowledge or address the Veteran's failure to appear for the February 2012 VA examination. 

Since the Board's February 2012 remand, no correspondence has been received from the Veteran and none of the correspondence sent to the Veteran's mailing address of record has been returned as undeliverable.  

However, documentation associated with the Veteran's claims file subsequent to the issuance of the October 2010 supplemental statement of the case demonstrates that the Veteran no longer resides at the Van Buren, Arkansas mailing address.  This documentation demonstrated that the Veteran's new mailing address is in Rogers, Arkansas.  The Board is unable to locate any documentation as to when the Veteran moved from Van Buren to Rogers.

In the normal course of events, it is the Veteran's burden to keep the VA apprised of his or her whereabouts.  If he or she does not do so, there is no burden on the part of the VA to turn up heaven and earth to find him or her.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  Further, the Veteran is reminded that, while VA has a general duty to assist veterans in obtaining information relevant to their claims, there is a corresponding duty on the part of veterans to cooperate with VA in developing these claims.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street").  VA's duty must be understood as a duty to assist veterans in developing claims, rather than a duty on the part of VA to develop the entire claim with the veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).

With that said, however, in the interest of due process, and given that there is no confirmation as to when the Veteran's mailing address changed, the Board finds that a remand is warranted in order to verify the Veteran's mailing address and to schedule him for another VA examination to address the etiological questions presented by his claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided).

Additionally, as discussed above, the basis for providing the Veteran a new VA examination in February 2012 was that the October 2009 VA examiner failed to address the etiology of the Veteran's bilateral lower extremity peripheral neuropathy.  Subsequent to the February 2012 Board remand, no VA examination was conducted with respect to the Veteran's bilateral lower extremity peripheral neuropathy.  However, in the October 2014 brief, the Veteran's representative states that an unspecified VA examiner appears to have been unable to read the Veteran's service treatment records on the Veterans Benefits Management System (VBMS), and asserts that the Veteran's original service treatment records should be made available to the VA examiner for review.  The October 2009 VA examiner makes no mention of difficulty with/an inability to review the Veteran's service treatment records in VBMS, and the Board located no other VA examination pertaining to the Veteran's bilateral lower extremity peripheral neuropathy wherein the examiner makes such a statement.  Thus, based on the representative statements, there appears to be a VA examination that has not been associated with the Veteran's claims file for review by the Board.  As such, the Board finds that the RO should undertake efforts to identify and obtain the VA examination report reference by the representative in the October 2014 brief.

Accordingly, the case is REMANDED for the following action:

1.  The RO must verify the Veteran's mailing address.

2.  The RO should contact the Veteran's representative and request that the VA examination report referred to in the October 2014 brief be identified.  If such a VA examination report exists, the RO should undertake all reasonable efforts to obtain and associated it with the claims file.

3.  Then, the RO should schedule the Veteran for a new VA examination to determine the nature and etiology of any peripheral neuropathy of the lower extremities.  The claims folder should be provided to the examiner for review in conjunction with the examination.  After reviewing the file, conducting a thorough examination, and identifying the nature of any peripheral neuropathy of the lower extremities, the examiner should render an opinion as to whether it is at least as likely as not that any peripheral neuropathy of the lower extremities diagnosed on examination is otherwise related to service, including addressing specifically whether it is related to in-service herbicide exposure - please note that herbicide exposure in Vietnam is presumed in this case.  Also, please address the relationship, if any, between the Veteran's back condition and his claimed peripheral neuropathy of the lower extremities.

The VA examiner should provide a comprehensive report including a complete rationale for all opinions and conclusions.  If the VA examiner concludes that the Veteran does not have peripheral neuropathy of the lower extremities that is related to service, the examiner must explain, in detail, the reasoning behind this determination.

As to any opinions expressed, it would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

4.  If, and only if, the Veteran does not appear for the scheduled VA examination, the RO must make the Veteran's claims file available to a VA examiner.  The VA examiner should then review the relevant evidence of record and address the questions presented in paragraph #3, above.

5.  Thereafter, the RO should re-adjudicate the Veteran's claim.  If any benefit remains denied, the Veteran should be provided a supplemental statement of the case.  After the Veteran and his representative have been given a reasonable opportunity to respond thereto, the claim should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

